Citation Nr: 0717156	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1983 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for degenerative disc 
disease of the lumbar spine and radiculopathy of the left 
lower extremity, assigning 10 percent evaluations for each, 
effective September 1, 2003.  In July 2005, the RO assigned a 
20 percent rating for the degenerative disc disease of the 
lumbar spine, effective September 1, 2003.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The VA-Form 9 submitted in April 2005 does not specifically 
address the increased rating claims for degenerative disc 
disease of the lumbar spine and radiculopathy of the left 
lower extremity, but nonetheless is accepted as a valid 
appeal for these issues.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by forward flexion most 
severely limited to 60 degrees, some right lateral shifting 
in posture, and functional impairment due to pain and 
weakness.

2.  The veteran's service-connected radiculopathy of the left 
lower extremity is manifested by diminished sensation to 
pinprick and complaints of weakness and numbness.





CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292 (effective prior to 
September 26, 2003); Diagnostic Codes 5242-5237 (2006).

2.  The criteria for an initial evaluation higher than 10 
percent for radiculopathy of the left lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003), 
Diagnostic Code 5243 (2006), 4.124A, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2003, regarding the initial service 
connection claims for lumbar strain and back spasms.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

After the RO granted service connection for degenerative disc 
disease of the lumbar spine and radiculopathy of the left 
lower extremity in an October 2003 rating decision, the 
veteran filed a notice of disagreement with the assigned 
ratings in August 2004.  The RO granted an increased rating 
of 20 percent for degenerative disc disease of the lumbar 
spine in July 2005, but continued the 10 percent rating for 
left lower extremity radiculopathy in the February 2005 
statement of the case and subsequent supplemental statements 
of the case.  While the veteran was not provided a VA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the veteran was granted service connection 
and assigned evaluations and effective dates, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the degenerative disc disease of the lumbar spine 
and radiculopathy of the left lower extremity.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for degenerative 
disc disease of the lumbar spine and radiculopathy of the 
left lower extremity in October 2003, assigning 10 percent 
ratings for each effective September 1, 2003.  The veteran 
appealed this action.  In July 2005, the RO granted an 
increased rating of 20 percent for degenerative disc disease 
of the lumbar spine, effective September 1, 2003.  The 
veteran has not indicated that she is satisfied with this 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a higher rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

During the course of this appeal, the schedular criteria for 
diseases and injuries of the spine were changed.  The veteran 
was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument in 
the February 2005 statement of the case.  

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change.

Degenerative disc disease under the "old" criteria

The veteran's degenerative disc disease of the lumbar spine 
has been rated as 20 percent disabling under the criteria for 
limitation of motion due to degenerative arthritis and lumbar 
strain.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  Effective prior to 
September 26, 2003, limitation of motion of the lumbar spine 
is evaluated under 38 C.F.R. § 4.71a, DC 5292.  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  In order to get the next higher 40 percent 
rating under DC 5292, the evidence must show severe 
limitation of motion of the lumbar spine. 

A March 2003 VA examination report shows the lumbar spine had 
forward flexion from 0 to 70 degrees; extension from 0 to 30 
degrees; and right and left lateral flexion from 0 to 30 
degrees.  The examiner noted that range of motion might be 
additionally limited, as this condition was constant and 
waxed and waned throughout the day; but it was not possible 
to accurately express this in degrees of motion.  Synergistic 
factors included pain, its accompanying fatigue, and lack of 
endurance, all in equal contribution.  There was no pain on 
motion but the examiner noted that pain increased throughout 
range of motion with repetitive use.  

A June 2005 VA examination report shows forward flexion was 
to 60 degrees and painful from 50 to 60 degrees without any 
reduction in range of motion.  Extension was to 30 degrees 
bilaterally.  Flexion and rotation were 25 degrees.  The left 
paralumbar area was painful with right lateral flexion. 

The medical evidence does not show severe limitation of 
motion.  The ranges of motion of the lumbar spine showed that 
flexion was most severely limited to 60 degrees, with normal 
being 80 to 90 degrees.  Although the rating schedule does 
not define "severe," the evidence shows that the veteran 
can bend her spine forward past the halfway mark.  The 
veteran's extension also was found to be to 30 degrees, which 
was noted by the examiner to be within the normal range.  
Pain was found on range of motion, which the examiner found 
might possibly add some limitation of motion.  While this is 
significant, the examiner indicated that the painful motion 
could not be measured in degrees of motion lost.  In June 
2005, pain was noted on forward flexion with no additional 
motion lost.  These findings do not rise to the level of a 40 
percent rating under the "old" criteria for limitation of 
motion due to degenerative arthritis.  

Effective prior to September 26, 2003, lumbosacral strain is 
evaluated under 38 C.F.R. § 4.71a, DC 5295.  A 20 percent 
rating is assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In order to get the next 
higher 40 percent rating under DC 5295, the evidence must 
show severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A March 2003 VA examination report shows a finding of lumbar 
strain with back spasms.  The veteran had complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The location and distribution was in the lumbar spinal area 
and accompanying paravertebral muscles, with an intensity of 
3 out of 10.  Symptoms were reportedly present on a daily 
basis and constant in nature.  On physical examination, there 
was no muscle atrophy, abnormality of posture or gait, or 
other deformity noted.  There was tenderness to palpation 
noted over the lumbar vertebrae and paravertebral muscles 
bilaterally.  X-ray examination showed degenerative disc 
disease at the lower thoracic spine and T12-L1.  A June 2005 
VA examination report also shows a diagnosis of degenerative 
disc disease, lumbar spine.  On physical examination, the 
veteran's spine was symmetrical, posture was right lateral 
shifting, and gait was antalgic.

The criteria for a 40 percent rating under DC 5295 are not 
met.  While the veteran has findings of lumbar strain, marked 
limitation of motion in a forward bending position, and 
osteoarthritic changes, the medical evidence shows the 
veteran's spine was symmetrical without deformity.  She had 
some right lateral shifting in her posture noted in June 
2005, but nothing as severe as listing of the whole spine to 
the opposite side.  Lateral flexion was from 0 to 25 to 30 
degrees.  The evidence also does not mention any positive 
Goldthwaite's sign or abnormal mobility on forced motion.  

These medical findings do not show that a rating higher than 
20 percent is warranted under the "old" criteria for 
degenerative arthritis or lumbar strain.

The other DC's addressing the spine prior to September 26, 
2003 include DC 5285 for residuals of fracture of vertebra, 
DC 5286 for complete bony fixation (ankylosis) of the spine, 
and DC 5289 for ankylosis of the lumbar spine.  These do not 
apply, however, as the March 2003 VA examination report shows 
there were no fractures at the time of original back injury.  
The medical evidence also does not show any bony fixation or 
ankylosis of the lumbar spine.

Degenerative disc disease under the "new" criteria

Effective September 26, 2003, the diagnostic criteria for 
limitation of motion due to degenerative arthritis of the 
lumbar spine and lumbosacral strain were changed to DC's 5242 
and 5237, respectively, and combined under the General Rating 
Formula for Diseases and Injuries of the Spine.  In order to 
get the next higher 40 percent rating under the General 
Rating Formula, the evidence must show unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  The above rating 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The medical evidence after September 26, 2003 does not show 
that a rating higher than 20 percent is warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A June 2005 VA examination report shows that forward 
flexion was to 60 degrees and painful from 50 to 60 degrees 
without any reduction in range of motion.  None of the 
medical evidence shows ankylosis of the lumbar spine.  

The preponderance of the evidence is against a rating greater 
than 20 percent under both the "old" and "new" criteria; 
there is no doubt to be resolved; and a rating higher than 20 
percent is not warranted for degenerative disc disease of the 
lumbar spine.

Radiculopathy of the left lower extremity under the "old" 
criteria

The radiculopathy of the left lower extremity is rated as 10 
percent disabling under the criteria for intervertebral disc 
syndrome and paralysis of the sciatic nerve.

Under DC 5293, effective prior to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 
5293 (effective prior to September 26, 2003).

A March 2003 VA examination report shows tenderness to 
palpation noted over the lumbar vertebrae and paravertebral 
muscles bilaterally.  The examiner found that incapacitating 
episodes were not applicable to the veteran.  There was a 
negative straight leg raise and extensor hallucis strength 
was 5/5 bilaterally.  Deep tendon reflexes were 2+ 
bilaterally and symmetric.  Sensation remained intact.  The 
electromyograph study conducted in April 2003 showed evidence 
consistent with acute L-S1 radiculopathy with mild axonal 
loss.

A June 2005 VA examination report shows the veteran had an 
established diagnosis of left lower extremity radiculopathy 
and complaints of numbness in the left lower extremity.  The 
neurological examination showed that sensation was slightly 
diminished to pinprick in L5 distribution when compared to 
the right lower extremity.  There was no muscular atrophy, 
and reflexes were equal.  Lasegue's sign was negative 
bilaterally.  There were no signs of intervertebral disc 
syndrome.

These findings do not show that the veteran has 
intervertebral disc syndrome.  The June 2005 medical record 
notes that the veteran takes rests after standing for more 
than 10 to 15 minutes or doing any bending activities; but 
there is no evidence of any incapacitating episodes.

Effective September 26, 2003, the only change that applied to 
the rating criteria for intervertebral disc syndrome was that 
the diagnostic code was changed from DC 5293 to 5243 and Note 
(2), which allows for separate ratings for neurological 
impairment was moved to Note (1) under the revised criteria 
for diseases and injuries of the spine.  Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
is to be evaluated separately, under an appropriate 
diagnostic code.  As there was no substantive change to the 
rating criteria for intervertebral disc syndrome, no 
additional analysis is necessary to determine whether a 
higher rating is warranted under DC 5243. 

The radiculopathy of the left lower extremity is separately 
rated under 38 C.F.R. § 4.124A, DC 8520 for paralysis of the 
sciatic nerve.  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  In order to get a 
20 percent rating, the medical evidence must show moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124A, DC 8520.

The medical evidence does not rise to the level of moderate 
incomplete paralysis of the sciatic nerve.  While the medical 
findings show acute L-S1 radiculopathy with mild axonal loss 
and slightly diminished sensation to pinprick in L5 
distribution when compared to the right lower extremity, 
there was no muscular atrophy, extensor hallucis strength was 
5/5 bilaterally, and deep tendon reflexes were 2+ bilaterally 
and symmetric.  Based on these findings, a rating higher than 
10 percent is not warranted for radiculopathy of the left 
lower extremity.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain, stiffness, 
and weakness in the lower back and throughout the lower legs, 
affecting her ability to do physical activities and enjoy 
recreational activities.  She also reportedly walked with a 
cane, had an antalgic gait, and was limited to about 15 to 20 
minutes of walking.  Any functional impairment in the low 
back and throughout the left lower extremity, however, 
already has been considered by the 20 percent rating assigned 
for degenerative disc disease under DC's 5242-5237 and the 
separate 10 percent rating assigned for radiculopathy of the 
left lower extremity under DC's 5243-8520.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's degenerative disc disease of the lumbar spine 
warranted a rating higher than 20 percent, or her 
radiculopathy of the left lower extremity warranted a rating 
higher than 10 percent.  Therefore, "staged ratings" are 
inappropriate in this case.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of an extraschedular evaluation for degenerative 
disc disease of the lumbar spine and radiculopathy of the 
left lower extremity in the February 2005 statement of the 
case.  

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
reportedly had to leave work about four to five days in a 
month at a warehouse where she was employed due to her back 
symptoms.  While this shows the veteran's back impairment 
affects her employability, it does not rise to the level of 
marked interference with employment.  The record also does 
not show any frequent periods of hospitalization due to her 
back or radiculopathy into the left lower extremity.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of her case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


